Title: To John Adams from Ralph Mather, 18 June 1800
From: Mather, Ralph
To: Adams, John



Honor’d Sir,
Portsmouth Virga. 18 June 1800.

Persuaded from the religious and benevolent character which you have hitherto sustained, you’ll readily permit these lines to be read with your usual condescension and patience, I am the more induced to write you, the first Magistrate of the United States, in an open, explanatory and candid manner—I am well aware that letters of address and application must be numerous, perhaps often trying and disagreeable; and were it not that I had some rational expectation of being heard by so enlightened and experienced a legislator agreeable to the importance of the subject now preferred, I might have wholly omitted the trouble I am giving you, and spared myself the pains of writing.
Being somewhat acquainted with the best methods pursued by different governments in Europe, particularly France, England, and Portugal in purchasing Manufactures adapted to their Army and Navy—and being from early age acquainted with the different products and the several stages of manufacturing; I can the more confidently and warrantably descend to a narrative of this knowledge, and how it may be profitably applied to the United States when required.
America confessedly assumes at present a great & growing posture. Her necessary supplies have increased and will still enlarge agreeably to the proportion of the property and country she does and will possess. I need not acquaint you that cheapness and goodness of the articles wanted for public use, must be an object both here and abroad. So convinced of this is France that many of her cloths have been frequently bought undyed. England also will bargain particularly for sail duck for 1/4 or even 1/8 of a penny per yard gain. Portugal goes to the cheapest market and best manufacturers that will supply her. In one instance the king changed the mode of purchase. During the review of his troops a shower of rain, on one side of the coats, produced considerable shrinking: this was observed and he chang’d the manufacturers for others in future on this account.
I do not mean to accuse any one now employed  in the service of Government, and thus reap advantage by such dishonest gain: but if I am not deceived I can assuredly render some service to the treasury by a considerable saving by my mode of purchasing the articles Staple, it requires, proposing a small commission only.
Generally speaking the goods are bought by merchants (not of makers imported) in England, and the importers order of them, and frequently the Naval Agents (I know not the Purveyor’s terms) have 2 1/2 per Cent for purchasing of those gentlemen. Suppose the exporter and importer have each, 10 per ct. the least profit charged, often more. This will yield one fifth of saving and obtain one fifth more by buying on the spot where manufactured as afore proposed.
Great part of the Wollens are bought at the halls of Leeds, Huddersfield, Wakefield & Halifax by exporters to this market, the manufacturer himself being unable to supply quantities. He keeps 10 or 20 looms at weaving only. Consequently the merchant is the exporter.
Now as the Articles can be had cheaper about one fifth (exclusive of larger advances when few of them are to be met with) can it be unwise to act as rational men generally do in buying the pennyworth for own use? Does not government represent this individual?
Linens for example are bought chiefly before or half bleached (bleaching requires about one month to 6 weeks) at, at least 10 to 15 per ct lower than can be bought at Dublin Hall or at Glasgow. Hardware also is not exported by the first makers. Nor do I know of any Sail duck (or other imported Naval stores) not saddled with considerable profits ‘ere it be applied to the use of Ships of War at least 15 to 20 per ct.
Now as this information may be possibly novel and appear presumptive in a solitary individual, I will beg leave to give my motives for rendering it, and why I am the busy body, I believe not, thankless”—
Having had some losses by shipping (the late Secretary of State knew of one instance which he helped me to recover insurance for amot. about 18,000 dolls.) I have had some thoughts of returning to England yet naturalized here; and will send you a larger or smaller quantity with or without benefit, for your approval, if you think fit and prefer it.
In 1792 I landed in America in behalf of several merchants in England when at the instance of Mr. Boulton of Birmingham, I got introduction to Mr. Jefferson that he might examine his coinage which Mr. Washington thought handsome. In 1794 I became acquainted with Mr. Tracey, Genl. Wadsworth, Mr. Coffin &c of New England. In 1780 I was appointed agent to represent grievances of the Manufacturers to the British house of Commons, before whom I appeared nine times, and once before the Queen who thence was the medium of liberating many who burnt the machinery in Lancashire, fifty being in goal at the time. Sir W Meredith the most active in forwarding the petition (signed by near 19,000 persons,) who, before a committee, mentioned the above circumstance of the King of Portugal, paid me (allow the expression) the compliment of possessing and giving “more information about the manufactures than any with whom he had conversed.”
I had then several interviews with this baronet, one with each of Lord North, Sr. F. Norton, Sir G. Saville &c. all of whom heard me in the politest manner, adding “that the manufacturers were too valuable to be neglected.” Several pamphlets on the nature of manufactures were then written & printed by me with the nature of grievances stated; one of these with the petition was presented at St. James’s on the bended knee to the Queen, before a large crowd with unusual trepidation at the moment.
I give you this history not presumptuously, nor in the way of vain boasting, but to acquaint you that I am capable of the task, and that there is a moral probability of performing what is advanced, knowing that for the sake of the loaves & fishes many will pretend to do that which they are not prepared for, nor have any ability to execute.
I would humbly request your attention to these observations, since on the removal of government to the New City Staple articles may be shipped without depending at second or third hand on Philadelphia N York or Baltimore, and so deposited with you. Produce may be also shipped by some merchants, & for this the goods bought, as good Tobacco, Rice, bees wax &c.—all under the notice of the Executive—Merchants are not the proper judges of manufactures; hence the exporters often select the best articles for European use, and dupe the importers here with the leavings. “It will do for America”.
These are facts so well known, assurance only can justify a doubt of it. Thus I beg leave to submit these remarks to your ample consideration, presuming that you will anticipate many of my observations; your information cannot but be equal to it, as well as this country is equal to a small experiment to be made without hazard.
I am with consideration and esteem truly / Sir yr. ob. Servant at Command


Ralph Matherof Baltimore
PS. I beg to receive a few lines from you immediately.
R. M.




NB. If any of my observations afford any satisfaction, your recommending the measure to Mr Woolcott will be very much esteemed, as I learn his department goes to the arranging of such matters. Yours most Sincerely
R M.



